Citation Nr: 1721563	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to November 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In February 2010 and July 2016, the Board remanded this matter for further development.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's PTSD is related to his active military service, to include conceded in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.


Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD has specific requirements of medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring diagnosis to conform to DSM-IV and be supported by findings on examination report); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

Initially, the Board notes that the Veteran was diagnosed with PTSD in an April 2006 letter from R.A.C., M.D.  Nonetheless, the January 2011 VA examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD at the time of that VA examination.  However, the fact that the Veteran may not have met the criteria for a diagnosis of PTSD in January 2011 is not a sufficient basis upon which to find that the Veteran does not meet the current disability requirement.   McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Indeed, the Veteran was diagnosed with PTSD in April 2006 and he filed his claim for service connection for PTSD shortly thereafter in June 2006.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address diagnosis of disability shortly before the claim in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Further, the Board notes that the Veteran was afforded VA examinations in October 2016 and January 2017, where the examiners concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5.  However, this is not evidence against the Veteran.  As discussed above, the Veteran's appeal was initially certified to the Board prior to August 4, 2014, which makes the DSM-IV operative in this case, not the DSM-5.  Thus, in light of the above, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD.

Regarding a stressor, the Veteran reported experiencing incoming fire and explained that he witnessed soldiers killed and wounded during his service in Vietnam.  See July 2006 Statement in Support of Claim for PTSD.  As noted in the July 2016 remand, the RO has conceded this stressor.  See also September 2010 Request for Physical Examination.  Moreover, those types of stressors are consistent with the Veteran's service in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(a). 

Finally, regarding nexus, Dr. R.A.C. explained that the Veteran has PTSD.  She explained that the Veteran's emotional problems are related to his military service.  She noted that the Veteran has nightmares about war and he experiences anxiousness when he encounters other soldiers.  Further, Dr. R.A.C. explained that the Veteran has flashbacks of his experiences in Vietnam.  While Dr. R.A.C. did not offer an explicit opinion and rationale for his conclusion, it is readily apparent that PTSD was diagnosed as a result of the Veteran's exposure to traumatic events in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no etiological opinion counter to that of Dr R.A.C.

The Board also notes that it has considered the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, there are no psychiatric diagnoses other that PTSD of record.  Thus, discussion of any psychiatric disorder other than PTSD is not warranted at this time.

Given the above, the evidence is in at least equipoise as to whether the Veteran has PTSD that is related to service, to include conceded stressors.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


